Citation Nr: 1428016	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to type 2 diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to type 2 diabetes mellitus.

3.  Entitlement to service connection for prostate enlargement, including as secondary to type 2 diabetes mellitus.

4.  Entitlement to service connection for bladder/urinary disorder, including as secondary to type 2 diabetes mellitus.

5.  Entitlement to an initial rating in excess of 10 percent prior to November 9, 2011 for posttraumatic stress disorder (PTSD) and in excess of 70 percent from that date.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The November 2009 rating decision denied entitlement to service connection for hypertension, erectile dysfunction, prostate enlargement and a bladder/urinary disorder, as secondary to type 2 diabetes mellitus.  The September 2010 rating decision granted service connection for PTSD with a 10 percent rating effective June 10, 2010.  In his January 2011 substantive appeal, the Veteran requested a Travel Board hearing.  In February 2011 he withdrew his request for a Travel Board hearing and requested a local RO hearing instead.  The hearing before a Decision Review Officer (DRO) was held in May 2011; a transcript of that hearing is associated with the claims file.  An interim January 2013 rating decision increased the rating for PTSD to 70 percent effective November 9, 2011.  

The issues of entitlement to service connection for erectile dysfunction, prostate enlargement, and a bladder/urinary disorder, including as secondary to type 2 diabetes mellitus, a rating in excess of 70 percent for PTSD from November 9, 2011, and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, hypertension is proximately due to his service-connected type 2 diabetes mellitus.

2.  For the period prior to November 9, 2011, the Veteran's PTSD has been shown to be manifested by occupational and social impairment productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); it is not shown to have been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks, nightmares, sleep disturbance, impairment of short and long-term memory, impaired judgment and thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for the assignment of an initial 30 percent rating, and no higher, for the period prior to November 9, 2011 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Inasmuch as service connection for hypertension is being granted, there is no reason to belabor the impact of the VCAA on this particular matter; any notice defect or duty to assist failure is harmless.  

Regarding the claim for an initial rating in excess of 10 percent for PTSD prior to November 9, 2011, the rating decision on appeal granted service connection and assigned a 10 percent disability rating and effective date for the award.  As such, statutory notice had served its purpose, and its application was no longer required. See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  A December 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating.  A January 2013 (notice letter dated February 2013) supplemental SOC (SSOC) readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA PTSD examinations including in August 2010.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board notes that the August 2010 VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal (for the period prior to November 9, 2011) to provide probative medical evidence adequate for rating purposes.  

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA and Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases (to include hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


Hypertension 

As an initial matter, the Veteran does not contend, and the evidence does not show or suggest that the Veteran's hypertension was incurred in service or can be presumed to have been incurred in service.  Accordingly, the Board's discussion will focus on the Veteran's primary contention that his hypertension is secondary to his service-connected type 2 diabetes mellitus.  

In assessing whether the Veteran is entitled to service connection for hypertension based on a theory of secondary service connection, the evidence shows the Veteran is currently diagnosed with hypertension.  VA outpatient treatment records show diagnoses of hypertension.  On June 2009 VA examination, the examiner noted a history of hypertension since 2008.  The Veteran is service-connected for type 2 diabetes mellitus.  By rating decision dated in March 2009, service connection for type 2 diabetes mellitus was granted effective November 17, 2008.  The evidence shows he was diagnosed with diabetes in October 2008. 

In May 2009 the RO requested a medical opinion on the question of whether the Veteran's hypertension is due to or a result of his service-connected type 2 diabetes mellitus.  VA examiner opined that he could not resolve the question without resort to mere speculation because the Veteran's diabetes and hypertension were diagnosed around the same time in 2008; and it is impossible to know if one condition predated the other.  He further opined that it is likely that they are in some way additive, but there is no way to assign causation in the absence of documentation.

The evidence in this case is not entirely clear on whether the Veteran had a diagnosis of type 2 diabetes mellitus prior to being diagnosed with hypertension, therefore, a grant of the appeal may not be compelled by a clear preponderance of evidence in the Veteran's favor.  However, the Board finds that the evidence is at least in equipoise.  Resolving any reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for hypertension is warranted.

Increased Rating in Excess of 10 Percent for PTSD Prior to November 9, 2011

Historically, in June 2010 the Veteran requested that his claim for PTSD be reopened.  He submitted new and material evidence and in a September 2010 rating decision, the RO reopened the claim and granted service connection for PTSD with a 10 percent rating effective June 10, 2010 (date of claim).  The Veteran filed notice of disagreement.  He essentially contends that his PTSD symptoms warrant a higher disability rating for the period prior to November 9, 2011.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 4.7.  

PTSD is rated under the General Rating Formula for Mental Disorders under Diagnostic Code 9411.  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating for PTSD is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 11-20 is assigned where there is some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent, manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of 31-40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed.1994). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record reveals psychiatric diagnoses other than PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

"Staged" ratings may be warranted if the claim, as here, involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the medical evidence of record shows the Veteran's PTSD, for the period prior to November 9, 2011 is reflective of symptoms such as occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, so as to meet the criteria for the next higher (30 percent) rating for PTSD prior to November 9, 2011.  

The medical evidence of record does not show the Veteran's PTSD for the period prior to November 9, 2011 warrants an initial rating higher than 30 percent.  On August 2010 VA PTSD examination, the Veteran was diagnosed with chronic, combat-related PTSD, and heroin and cocaine dependence in full sustained remission.  He presented at the examination clean, neatly groomed and appropriately dressed.  Despite his report of distressing memories and nightmares about his time in Vietnam, the examiner reported his affect was normal and his mood was good.  He was oriented times three; his speech, thought process and content were unremarkable; he understood the outcome of behavior; his remote and immediate memory were normal; and recent memory was moderately impaired.  While he reported having suicidal thoughts almost every day, he denied having a plan and intent; and he stated he would not kill himself because of family and not wanting to go to hell.  He reported that he did not like to be around groups of people.  He claimed that he was irritable on a daily basis when around other people, and had angry outbursts three to four times a month.  He also described having a good relationship with his wife and adult children, and an excellent relationship with his adult stepdaughter.  He also reported having two close friends in whom he could confide personal information and three other friends with whom he socialized.  Also, he indicated that his anger has caused some tension in his relationships with his wife and children at times.  He reported that he does not like to leave the house, which has led to him losing touch with friends over the years.  He does not attend big events with his family.  

At the time of the examination the Veteran was employed full-time with VA in housekeeping (for the past 21/2 years), having lost no time from work during the last 12-month period.  It was noted that he had poor social interaction at work.  A GAF score of 58 was assigned, which is indicative of moderate psychiatric symptoms.  The examiner noted that the Veteran described some mild to moderate symptoms of PTSD including problems with irritability and anger.  He admitted to having conflict with coworkers and the need to take breaks at work.  The Veteran stated that his irritability and anger have led to him getting into confrontations with fellow employees and a supervisor on five occasions in the past 2 years.  

The examiner noted that there was no total occupational and social impairment due to PTSD signs and symptoms or reduced reliability and productivity due to PTSD symptoms.  There was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  Examples of this would be that the Veteran avoids interacting with other people which decreases his efficiency.  He stated that when he gets really angry at work he has to take 30-45 minutes to calm down before he can resume working.  He indicated that this happens once a week on average.  

The record contains a November 2010 notice of proposed reprimand from the Veteran's employer of a proposed reprimand of him for inappropriate conduct directed towards his supervisor in October 2010.  

A May 2011 VA psychiatry discharge summary notes the Veteran was admitted for inpatient (voluntary) treatment from May 2, to May 6, 2011.  He was admitted with complaints of suicidal and homicidal ideation.  He reported he was having problems with his supervisor at work.  He claimed he was suicidal ever since he returned from Vietnam and it had recently gotten worse; he had a plan to shoot himself.  He denied any previous suicide attempts.  He reported having nightmares and flashbacks of his combat experience in Vietnam.  He stated that he always feels watchful, hypervigilant, and paranoid; and that people are trying to hurt him.  He will sometimes hear voices of people talking around him.  He reported that he had self-medicated with alcohol and cocaine (sometimes).  He had been drinking alcohol (40 ounce beer) daily and the most he ever drank was 2 gallons at a time.  He stated he used cocaine rarely, but "relapse on it on Friday[.]"  He will sometimes feel "super high," with pressured speech.  He reported a lack of sleep, high energy, and spending money.  

On mental status examination, he had moderate grooming and hygiene, and maintained good eye contact.  He was calm and cooperative.  His speech was normal rate, rhythm and volume.  He was oriented to time, place, person, and purpose.  He was able to spell WORLD backwards.  His memory was intact.  He described his mood as "I am upset".  His affect was congruent.  His though process was logical and goal directed.  His thought content was about "getting better".  He did not have hallucinations.  He was paranoid.  He endorsed suicidal and/or homicidal ideation.  His insight and judgment were poor.  The diagnoses were PTSD, SIMD, rule out bipolar I disorder, most recent episode mixed with "P.F.", alcohol and cocaine dependence.  His GAF score was 20.  

During his hospital course, he was placed on suicidal/homicidal status with close observation and restarted on his outpatient and other medications.  After three days of therapy he reported resolution of his homicidal ideation, paranoia, and auditory hallucinations.  He was sleeping well and tolerating medications.  At discharge he was cooperative, and had good eye contact.  He was oriented to person, place, time, situation and was alert.  His speech was clear, a normal rate and volume; the rhythm was fluid.  His mood was euthymic.  His affect was calm, and congruent.  His thought process was goal directed; and his thought content was appropriate.  He did not have delusions, suicidal, homicidal or assaultive ideations, or visual hallucinations.  His insight and judgment were variable.  His discharge diagnoses were PTSD, bipolar I disorder more recent episode mixed with P.F., alcohol and cocaine dependence.  His GAF was 55 (current and highest).  

At the May 31, 2011 hearing the Veteran testified that he goes to sleep and awakes with Vietnam on is mind.  His wife testified that he has sleep problems.  She stated that he does not sleep at night; he is up constantly.  

Based on the evidence delineated above, an initial 30 percent rating is warranted for the period prior to November 9, 2011, but no higher.  Overall, the symptoms experienced by the Veteran for the period under consideration are of similar duration, frequency, and severity as those described for the 30 percent rating.  Notably, while (during the August 2010 VA examination) the Veteran reported having thoughts of suicide almost every day, he did not have a plan and intent.  The Board acknowledges that during the Veteran's 3-day voluntary inpatient admittance into a VA hospital in May 2011, some symptoms experienced by the Veteran, at that time, (including suicidal and homicidal ideations, hypervigilance, paranoia, difficulty maintaining effective work relationships, pressured speech and lack of sleep) approximate those listed in the ratings in excess of the 30 percent criteria.  However, the Board finds that the May 2011 episode was of a temporary nature and was resolved quickly (within 3 days) with inpatient treatment and therapy.  An evaluation after 3 days of treatment and therapy showed he no longer had suicidal/homicidal ideations, he was sleeping well, and paranoia and auditory hallucinations were resolved.  His GAF was restored to 55.  Thus a rating in excess of 30 percent is not warranted at any time during the period prior to November 9, 2011.  

With regard to impairment in occupational functioning, he admitted to having conflict with coworkers and the need to take breaks at work.  He stated that his irritability and anger have led to him getting into confrontations with fellow employees and a supervisor on five occasions in the past 2 years.  It is specifically noted that in October 2010, he had an inappropriate angry outburst at work.  However, it was also noted that he had not lost time from work during the last 12-months due to symptoms of PTSD.  Such symptoms are contemplated in the rating criteria for 30 percent and a rating in excess of 30 percent is not warranted.

The Board notes that (with the exception of the May 2011 inpatient evaluation) the Veteran's GAF scores assigned by VA have ranged between 55 and 58, which is indicative of moderate symptoms.  Overall, the objective findings paint a disability picture consistent with PTSD productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Occupational and social impairment with reduced reliability and productivity is not supported by the medical evidence of record and the next higher (50 percent) rating is not warranted.  

"Staged" ratings, have been applied in this instance.  38 C.F.R. § 4.71a; see Fenderson, 12 Vet. App. 119.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The symptoms and resulting impairment demonstrated with regard to the PTSD fall within the schedular criteria.  As delineated above, the Veteran has been awarded a 30 percent evaluation for his service-connected PTSD.  The rating criteria contemplates a higher rating for PTSD, but as explained above, the evidence does not show that the Veteran has manifestations of the PTSD disability that meet the next higher rating criteria.  His disability is manifested by occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The rating criteria contemplate such impairment.  See Diagnostic Code 9411.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for hypertension is granted.

An initial 30 percent rating is granted for the period prior to November 9, 2011 for PTSD, subject to the controlling regulations governing monetary awards.


REMAND

The Board finds that additional development is warranted with regard to the claims for service connection for erectile dysfunction, prostate enlargement, and a bladder/urinary disorder, including as secondary to type 2 diabetes mellitus, a rating in excess of 70 percent for PTSD from November 9, 2011, and a TDIU before a decision may be rendered.

As an initial matter, the Board observes that VA treatment records from August 2013 to May 2014 and a May 2014 VA PTSD examination report have been newly added to the record (in Virtual VA and VBMS) very recently (January 2014 to June 2014).  It appears these records were not of record and not available for review at the time of the RO-level adjudications of the referenced matters (most recent supplemental statement of the case issued in January 2013).  The case was certified to the Board in May 2013, so essentially all of the new VA records were associated with the record (via Virtual VA and VBMS) while the case was at the Board and no waiver of AOJ initial consideration has been submitted.  Because these VA treatment records were generated by the VA, they must be considered to have been constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because the Board finds that these VA treatment records document new instances of treatment regarding the Veteran's erectile dysfunction, prostate enlargement and bladder/urinary disorder and PTSD, the Board must find that some of the records are not duplicative of prior evidence and are relevant to the service connection and increased rating issues and TDIU issue on appeal.

In addition, it is not shown or alleged that erectile dysfunction, prostate enlargement, and a bladder/urinary disorder, were manifested in, or are directly related to, the Veteran's service; his theory of entitlement is one of secondary service connection.  He contends that his erectile dysfunction, prostate enlargement, and bladder/urinary disorders are secondary to his service-connected type 2 diabetes mellitus.  

The question of whether type 2 diabetes mellitus causes or aggravates erectile dysfunction, prostate enlargement, and bladder/urinary disorders, is one that is inherently medical in nature.  The June 2009 VA examination report shows the Veteran has diagnoses of erectile dysfunction, prostatic hypertrophy [BPH], and BPH with obstructive voiding symptoms, hematuria.  

Regarding erectile dysfunction, the June 2009 examiner opined that it is less likely as not (less than 50/50 probability) caused by or a result of diabetes.  The reason for that opinion is that the Veteran had erectile dysfunction dating back to the early 2000's, which had been treated with Viagra and Levitra.  He was diagnosed with diabetes in 2007/2008.  Even though the Veteran may have had subclinical diabetes that went undiagnosed for many years, it was the opinion of the examiner that the erectile dysfunction was likely related to other factors, possibly hypertension or vascular disease, and less likely the direct result of diabetes.  

Regarding the Veteran's prostate enlargement and bladder/urinary disorders, the examiner opined that prostate enlargement and bladder/urinary disorders are not caused by or a result of diabetes.  The reason is that the Veteran's urologic conditions are caused by benign prostatic hypertrophy (BPH).  (This was the assessment of the urology clinic at VA Medical Center in Nashville, confirmed with flexible cystoscopy in June 2009).  BPH is not caused by diabetes.  

Here, the examiner did not consider (and did not discuss) aggravation of the Veteran's claims of service connection erectile dysfunction, prostate enlargement, and a bladder/urinary disorder, as secondary to the service-connected type 2 diabetes mellitus.  Governing law and caselaw provide that in adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim, and adjudicators may not rely on personal medical knowledge.  The June 2009 examiner did not address whether the Veteran's service-connected diabetes aggravated any of the claimed disorders (erectile dysfunction, prostate enlargement, and a bladder/urinary disorder), and for that reason the 2009 examination report (nexus opinion) is inadequate for rating purposes.  Hence, the examination report/nexus opinions offered are inadequate for rating purposes and a remand to secure supplemental (adequate) medical opinions are necessary.

Inasmuch as service connection has been granted (per this decision) for hypertension and the June 2009 VA examiner has suggested that the Veteran's erectile dysfunction could possibly be related to hypertension, on remand the examiner should also discuss whether hypertension caused or aggravated the Veteran's erectile dysfunction.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.  Here, the Veteran has specifically requested consideration of a TDIU.  In a February 2013 statement in support of his claim, he noted that he would like to start a claim for a TDIU.  He further noted that his last day of work would be in March 2013 as his conditions make it difficult for employment.  

As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The Veteran and his representative should have opportunity to respond.

2.  Then fully develop (to include arranging for a VA examination, if necessary) and adjudicate the matter of the Veteran's entitlement to a TDIU.  

3.  The Veteran's claims file should be sent to an appropriate examiner for review and medical opinion that responds to the following:

a) The examiner should identify (by diagnosis) and also identify the likely etiology for the Veteran's erectile dysfunction, prostate enlargement, and bladder/urinary disorder.  Specifically, is it at least as likely as not that erectile dysfunction, prostate enlargement, and a bladder/urinary disorder were aggravated by the service-connected type 2 diabetes mellitus?

b) In addition, with regard to service connection for erectile dysfunction the examiner should determine whether it is at least as likely as not that erectile dysfunction was caused or aggravated by the Veteran's hypertension

The examiner must explain the rationale for the opinions, citing to supporting factual data/medical literature, as deemed indicated.  

4.  The RO should then review the record to specifically include review of the new VA records associated with the record since the January 2013 supplemental statement of the case (SSOC) and readjudicate the claims remaining on appeal to include consideration of entitlement to a TDIU.  If a claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


